Case 1:19-cv-21871-RS Document 39-2 Entered on FLSD Docket 07/29/2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-cv-21871-UU

BRADLEY C. BIRKENFELD,
Plaintiff,
Vv.

LEONARD A. LAUDER and
KEVIN M. COSTNER,

Defendant.

 

DECLARATION OF KEVIN M. COSTNER

I, Kevin M. Costner, being duly sworn, state as follows:

Page 1 of 2

Ls I make this declaration in support of my motion to dismiss Plaintiff

Bradley C. Birkenfeld’s complaint against me. I have personal knowledge of the facts

and circumstances stated herein.

ie My permanent residence and domicile is in Santa Barbara, California. It is

not, and has never been, in Florida.

a I conduct a significant part of my daily activities as an actor, director, and

producer in California. In this regard, my talent agents, talent manager, business

manager, publicist, production companies, transactional lawyers, and litigation lawyers

(including the litigation firm representing me in this case) are all located in California.

4. I do not consent to jurisdiction in Florida, and I was not served with

process by Plaintiff Bradley C. Birkenfeld in Florida.

a. I have never owned or leased property in Florida.
Case 1:19-cv-21871-RS Document 39-2 Entered on FLSD Docket 07/29/2019 Page 2 of 2

6. I have never had a Florida mailing address or Florida telephone number.
7 I have never filed a lawsuit in Florida or otherwise availed myself of the

Florida court system.

8. I have never filed state income taxes in Florida.
9. I have never been registered to vote in Florida.
10. [have never owned any Florida-based businesses.

I declare under penalty of perjury that the foregoing is true and correct, and that this

declaration was executed pursuant to 28 U.S.C. § 1746(2) on July u, 2019, in Park City, Utah.

LL.
Sm

 

Kevin M. Costner
